                Case 8-20-73381-las     Doc 21    Filed 12/07/20      Entered 12/07/20 09:47:26



Wex Bank                              ABE Federal Credit Union                Avi and Naomi Kasten
PO Box 639                            711 Front Street                        237 West Market Street
Portland, ME 04104                    Rockville Centre, New York 11570        Long Beach, New York 11501


Robert Phillips                       Mantis Funding LLC                      Mantis Funding
3784 Carrel Boulevard                 c/o Jeffrey Zachter, Esq.               64 Beaver Street
Oceanside, New York 11572             30 Wall Street, 8th Floor               Suite 344
                                      New York, New York 10005                New York, New York 10004

Steven Cayne                          American Express                        ABE Federal Credit Union
12102 Aspen Wood Drive                PO Box 981540                           711 Front Street
Plainview, New York 11803             El Paso, TX 79998                       Rockville Centre, NY 11570


Avi and Naomi Kasten                  Robert Phillips                         Darlene Rosario
237 West Market Street                3784 Carrel Boulevard                   104 South Village Avenue
Long Beach, New York 11561            Oceanside, New York 11572               Apartment 3H
                                                                              New York, New York 11570
Capital Advance Services LLC          Cash Crunch
c/o Renata Bukhman, Esq.              c/o Ariel Bouskila, Esq.
17 State Street, Suite 4000           Berkovitch & Bouskila PLLC
New York, New York 10004              40 Exchange Place, Suite 1306
                                      New York, New York 10005
